     Case 3:18-cv-02503-BTM-MDD Document 25 Filed 08/13/19 PageID.138 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10                                              Case No.: 3:18-cv-2503-BTM-MDD
       DARREN D. NERO,
11
                                   Plaintiff,   ORDER GRANTING PLAINTIFF’S
12                                              MOTION FOR EXTENSION OF
       v.                                       TIME TO RESPOND TO
13
                                                DEFENDANT’S MOTION FOR
       VITAL SOLUTIONS, INC.,
14                                              SANCTIONS PURSUANT TO
                                 Defendant.     RULE 11
15
16                                              [ECF NO. 24]
17
18          Before the Court is Plaintiff’s motion for an extension to file a response to
19   Defendant’s pending motion for sanctions (ECF No. 22). (ECF No. 24.) For good
20   cause showing, Plaintiff’s motion (ECF No. 24) is GRANTED. Plaintiff shall submit
21   a response on or before August 23, 2019. Any reply is due on or before August
22   30, 2019. The Court continues the hearing currently scheduled on August 23,
23   2019 to September 13, 2019 at 11am. There will be no oral argument unless
24   directed by the Court.
25   IT IS SO ORDERED.
26   Dated: August 13, 2019
27
28


                                                                       3:18-cv-2503-BTM-MDD
